Name: Political and Security Committee Decision (CFSP) 2015/1129 of 7 July 2015 extending the mandate of the Head of Mission of the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) (EUPOL COPPS/2/2015)
 Type: Decision
 Subject Matter: Asia and Oceania;  EU institutions and European civil service;  European construction
 Date Published: 2015-07-11

 11.7.2015 EN Official Journal of the European Union L 184/17 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2015/1129 of 7 July 2015 extending the mandate of the Head of Mission of the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) (EUPOL COPPS/2/2015) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2013/354/CFSP of 3 July 2013 on the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) (1), and in particular Article 9(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) Pursuant to Article 9(1) of Decision 2013/354/CFSP, the Political and Security Committee (PSC) is authorised, in accordance with the third paragraph of Article 38 of the Treaty, to take the relevant decisions for the purpose of exercising political control and strategic direction of the European Union Police Mission for the Palestinian Territories (EUPOL COPPS), including the decision to appoint a Head of Mission. (2) On 17 February 2015, the PSC adopted Decision (CFSP) 2015/381 (2), appointing Mr Rodolphe MAUGET as Head of Mission of EUPOL COPPS from 16 February 2015 to 30 June 2015. (3) On 2 July 2015, the Council adopted Decision (CFSP) 2015/1064 (3), extending the mandate of EUPOL COPPS from 1 July 2015 to 30 June 2016. (4) The High Representative of the Union for Foreign Affairs and Security Policy proposed the extension of the mandate of Mr Rodolphe MAUGET as Head of Mission of EUPOL COPPS from 1 July 2015 to 30 June 2016, HAS ADOPTED THIS DECISION: Article 1 The mandate of Mr Rodolphe MAUGET as Head of Mission of the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) is hereby extended until 30 June 2016. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 1 July 2015. Done at Brussels, 7 July 2015. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 185, 4.7.2013, p. 12. (2) Political and Security Committee Decision (CFSP) 2015/381 of 17 February 2015 on the appointment of the Head of Mission of the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) (EUPOL COPPS/1/2015) (OJ L 64, 7.3.2015, p. 37). (3) Council Decision (CFSP) 2015/1064 of 2 July 2015 amending Decision 2013/354/CFSP on the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) (OJ L 174, 3.7.2015, p. 21).